Doug Ahrens
Offer Letter
Page 1 of 1






cfooffer20dec2018image1.gif [cfooffer20dec2018image1.gif]
    Mellanox Technologies, Inc.

--------------------------------------------------------------------------------

350 Oakmead Parkway
         Sunnyvale, CA 94085
Tel: 408-970-3400
Fax: 408-970-3403


December 19, 2018


Doug Ahrens
1514 Country Club Drive
Los Altos, CA 94024
    
Re: Offer of Employment with Mellanox Technologies, Inc.


Dear Doug,


On behalf of the Company, we are pleased to offer you full-time, exempt
employment with Mellanox Technologies, Inc. (“MTI”) as the Chief Financial
Officer (“CFO”) of Mellanox Technologies, Ltd. (“MTL”; MTL and its subsidiary
companies, including MTI, are collectively referred to herein as the “Company”).
The position of CFO is considered an “Office Holder” for purposes of the Israeli
Companies Law, 5759-1999 (the “Companies Law”) and a “Section 16 Officer”
pursuant to Section 16 of the Securities and Exchange Act of 1934. This position
reports to Eyal Waldman, the Chief Executive Officer (“CEO”) of MTL. Your work
location will be Sunnyvale, CA and your anticipated start date of employment is
January 2, 2019 (the “Start Date”).
        
In the course of your employment with MTI, you will be subject to and required
to comply with all Company policies as outlined in the U.S. Employee Handbook,
applicable laws and regulations, and the Company’s Code of Business, Conduct,
and Ethics (the “Code”). The Code contains general guidelines for conducting the
Company’s business consistent with the highest standards of business
ethics.  The Code can be located at the following web link:
http://www.mellanox.com/related-docs/company/Mellanox-Code-of-ethics.pdf. One of
the Company’s on-boarding requirements is that you review and acknowledge your
obligation to comply with the Code and the Company’s Insider Trading Compliance
Program at all times during your employment with MTI.


Base Salary


In this position, you will earn an annual base salary of $430,000.00 (“Base
Salary”) to be paid to you at the semi-monthly rate of $17,916.67, less all
applicable taxes and other withholdings.


Annual Bonus


Insofar as Mellanox will decide to pay a bonus to its employees, subject to its
profitability and such other factors that shall be determined by Mellanox from
time to time at its sole discretion, you may be eligible to participate in such
2019 bonus plan and thereafter. However, for 2019, your bonus will be the
greater of $100,000 or the amount that Mellanox sets for your position under a
2019 bonus plan should such a plan be adopted.  The bonus shall not be a part of
your determining salary for any intent or purpose.




--------------------------------------------------------------------------------

Doug Ahrens
Offer Letter
Page 2 of 2












--------------------------------------------------------------------------------

Doug Ahrens
Offer Letter
Page 3 of 3








Benefits


You shall be eligible to participate in all of the employee benefits and benefit
plans that MTI generally makes available to its full-time regular employees,
including medical plans, life, disability and AD&D insurance, 10 paid holidays
per year, 17 days of personal time off (“PTO”) per year through completion of
two years of employment and thereafter in accordance with Company policy, and 3
days of sick leave per year. Enclosed is the Summary of Benefits detail on
Company health plan options. MTI also offers a 401(k) retirement savings plan
(the “401(k) Plan”) to eligible employees wishing to participate. At its
discretion, the Company may match your contributions to the 401(k) Plan at a
rate of 4% of your Base Salary up to the maximum allowable under the 401(k)
Plan. You will also be eligible to participate at your election in the Company’s
employee stock purchase plan. The Company reserves the right to terminate,
modify or add to any of its benefits and benefit plans at any time.


Additional Terms


Restricted Stock Units Award: Subject to the approval of the Compensation
Committee and the Board, you will receive an initial award of 33,000 restricted
stock units ("RSUs"), subject to the terms of the Company’s applicable equity
plan and a grant agreement to be entered into between MTL and you. Depending
upon your actual Start Date, such equity award is expected to be processed for a
February 1 anniversary date (if not February, then May) (the “Anniversary
Date”). The first vest will be 25% of the total grant on the Anniversary Date in
2020 (depending upon your actual Start Date) and thereafter quarterly at a rate
of 1/16th of the grant with the final vest on February 2023, subject to your
continued employment with MTI. Each RSU is a right to receive one unrestricted
ordinary share of MTL following vesting. Shares are taxable upon vesting and, if
elected, the Company conducts a sale transaction on your behalf to cover the
taxable income of the released portion of the award. The amount of taxes
withheld for your benefit may not be sufficient to address your full tax
obligation; you take full responsibility for all taxes due for RSU awards as
well as other income received as a result of your employment with MTI. The RSU
award is completely discretionary; the grant of an award to you shall neither
entitle you to receive any future award or participate in other incentive plans
of the Company, nor disqualify you from receiving a future award or
participating in other incentive plans of the Company.


Indemnification Agreement: The Company’s standard form Indemnification Agreement
shall be separately provided to you.


Change in Control Severance Benefits: The Company currently provides severance
benefits to its Office Holders in the event of certain qualifying terminations
following a change in control of the Company, as set forth in the Company’s
executive severance benefits agreement (the “Executive Severance Benefits
Agreement”) which shall be separately provided to you. Benefits under the
Executive Severance Benefits Agreement for the Company’s U.S.-based executives
generally include, in exchange for a general release of claims, a cash severance
payment factored on the executive’s Base Salary and bonus, acceleration of the
executive’s outstanding and unvested equity awards and, for MTI Office Holders
who elect to continue health insurance coverage under MTI’s plans under COBRA,
payment of up to twelve months of insurance premiums for such coverage.    
    
“At Will” Employment


Your employment with the Company is “at-will”. This means that your employment
is not for any specified period of time and can be terminated by you or by the
Company at any time, with or without advance notice, and for any or no
particular reason or cause. It also means that your job duties, title and
responsibility and reporting level, compensation and benefits, as well as the
Company’s personnel policies and procedures, may be changed with prospective
effect, with or without notice, at any time in the sole discretion of the
Company. This “at-will” nature of your employment shall remain unchanged during
your tenure as an employee and may not be changed, except in an express writing
signed by you and the Company’s CEO.




--------------------------------------------------------------------------------

Doug Ahrens
Offer Letter
Page 4 of 4






Full Services to Company


The Company requires that as CFO, you devote your full business time, attention,
skill, and efforts to the tasks and duties of your position as assigned by the
Company.


Any service you desire to provide to another company as a member of a board of
directors or otherwise, now or in the future, should be brought to the attention
of our General Counsel and CEO to be cleared for any conflicts and for ongoing
monitoring for possible conflicts and potential related party transactions.


Contingencies


This offer and your employment with the Company are conditioned upon the
following:


•
Your ability to provide satisfactory documentary proof of your identity and
right to work in the United States prior to the Start Date;



•
You must read the Code at
http://www.mellanox.com/related-docs/company/Mellanox-Code-of-ethics.pdf prior
to executing and returning this letter to us. You will be required to sign an
acknowledgment of the Code during onboarding;



•
Your consent to, and results satisfactory to the Company of, reference and
background checks. Until you have been informed in writing by the Company that
such checks have been completed to the Company’s satisfaction, you should not
rely on this offer;



•
Approval by the Board of Directors; and



•
Your return of the enclosed copy of this letter and the Proprietary Information
and Invention Assignment Agreement (the “Confidentiality Agreement”) after being
signed by you without modification.



This letter and the Confidentiality Agreement should be returned by December 24,
2018 to the attention of Assaf Segal (assafs@mellanox.com) after which time this
offer will expire. By signing and accepting this offer, you represent and
warrant that you are not subject to any pre-existing contractual or other legal
obligation with any person, company or third party that prevents, may prevent or
impedes your employment with the Company in any way.


Entire Agreement


This Letter plus the Confidentiality Agreement, the Executive Severance Benefits
Agreement, the Indemnification Agreement, the grant agreement accompanying the
RSU award, and the U.S. Employment Handbook, (collectively, the “Additional
Agreements”) together shall constitute the complete agreement between you and
the Company with respect to the terms and conditions of your employment, should
you accept this offer. Any prior or contemporaneous representations or promises
(whether oral or written, express or implied) not contained in this letter or in
the Additional Agreements or contrary to those contained in this letter or in
the Additional Agreements, that may have been made to you are expressly
cancelled and superseded by the terms of this letter. Except as otherwise
specified herein, the terms and conditions of your employment may not be
changed, except in another letter or written agreement, signed by you and me.


We look forward to you accepting this offer and to a mutually rewarding
relationship. As with all important decisions, you should make a decision
concerning this offer based on your own independent investigation and judgment
concerning the Company and its future prospects.






--------------------------------------------------------------------------------

Doug Ahrens
Offer Letter
Page 5 of 5






Sincerely,








Eyal Waldman
President and Chief Executive Officer





--------------------------------------------------------------------------------



ACCEPTANCE AND ACKNOWLEDGEMENT


By signing below, I hereby accept the above-described employment offer letter on
the terms set forth therein. By my signature below I also hereby certify that I
have read the Code and have no questions regarding its content and requirements,
or I have had any questions I may have regarding the Code addressed to my
satisfaction.




Dated:         , 2018        
Signature








